 In the Matter Of CALIFORNIA METAL TRADES ASSOCIATION, SAN FRAN-CISCO MACHINE SHOP DIVISIONAND ITS MEMBERPLANTS,EMPLOYERandUNITED STEELWORKERS OF AMERICA, CIO (SUCCESSOR TO MA-CHINISTS UNION, INDEPENDENT), PETITIONERIn the Matter of ACE MANUFACTURING AND SUPPLY COMPANY, EM-PLOYERandUNITED STEELWORKERS OF AMERICA, CIO (SUCCESSORTO MACI-IINISTS UNION, INDEPENDENT), PETITIONERIn the Matter of BELMONT ENGINEERING COMPANY,EMPLOYERandUNITED STEELWORKERS OF AMERICA, CIO (SUCCESSOR TO MA-CHINISTS UNION5 INDEPENDENT), PETITIONERCases Nos. 20-R-1806, 20-R-1815, and PO-R-1816,respectively.-Decided February 14,1947Littler,Coakley c Lauritzen, by Mr. Johan B. Lauritzen,of SanFrancisco, Calif., andMr. Charles V. Cole, of San Francisco, Calif.,for the Employers.Messrs. J. H. Sapiro, E. F. Dillon,andHarry Hook,all of SanFrancisco, Calif., andMr. Philip Y11. Curran,of Pittsburgh, Pa., forthe Petitioner.Mr. A. C. McGraw,of Oakland, Calif., for the Intervenor.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISION-ORDERANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thesecases was held at San Francisco, California, between September 4 and13, 1946, before Robert E. Tillman, hearing officer.The hearing offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.,The Employers and the Intervenor, by separate motions, moved todismiss the petitions on the grounds that the Petitioner is not a laborIIn their brief, the Employers moved to make certain correctionsIn the transcript andexhibits-No objections to this motion have been filed by any of the other parties.Accord-ingly. the motion is hereby granted72 N L U. B , No. 120.624 CALIFORNIA METAL TRADES ASSOCIATION625organization within the meaning of the Act, that the Petitioner'sshowings of representation are not, adequate, that no questions ofrepresentation have arisen because neither, the Petitioner nor thePetitioner's predecessor ever requested recognition before filing thepetitions herein, that the contracts between the Intervenor and theEmployers constitute bars to the present proceedings, and that theunits sought by the Petitioner are inappropriate.For reasons statedin Sections IT, III, and IV, below, the motions are hereby denied.After the hearing, the Intervenor moved to combine these cases withCases Nos. 20-11^1721, 20-R-1722, 20-R-1801, 20-R-1811 and 20-R-1817, involving, respectively, employees of California State BrewersInstitute,Western Can Company, Edward J. Dreis, Co., Ltd., LibertyMachine & Pole Line Co.. and Oscar Krenz, Incorporated.We havethis day issued a separate Decision in those cases, and have thereindenied the Intervenor's motion to combine, and given our reasons fordoing so.The Intervenor's request for oral argument herein is deniedinasmuch as the record, in our opinion, adequately presents the issuesand positions of the parties.Upon the entire records in the consolidated cases, the NationalLabor Relations Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSCalifornia Metal Trades Association, herein called the Association,is a California corporation having as members firms engaged in themetal trades industry in California.One of its functions is to nego-tiate collective bargaining contracts in behalf of its member firmswith labor organizations.To facilitate its operations, the Asso-ciation has been organized into various divisions, including the SanFrancisco Machine Shop Division, which is the only division involvedherein.The individual member firms of the Association do a grossbusiness ranging from approximately $10,000 to over $5,000,000 peryear.The percentage of purchases outside the State of Californiaof the member firms of the Association ranges from a minimum ofapproximately 5 percent to a maximum of more than 50 percent. Thepercentage of sales outside the State of the member firms of the Asso-ciation ranges from a minimum of 3 percent to a maximum of over50 percent.They are one or two members of the Association whichare engaged predominantly in engineering and experimental workand such work is in connection with and for firms engaged in inter-state commerce within the meaning of the Act.Ace Manufacturing and Supply Company, herein referred to asAce, is successor to Kusber Bros, fi Page, and conducts business at an 626DECISIONS OI NATIONAL LABOR RELATIONS BOARDestablishment in San Francisco, California. It has been a memberof the Association since May 1, 1946.Belmont Engineering Company, herein called Belmont, conductsbusiness at its establishment in Belmont, California. It has been amember of the Association since October 1, 1945.Each of the Employers admits, and we find, that it is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Intervenor mainthins that the Petitioner is not a labor organ-ization within the meaning of the Act on the ground that the Peti-tioner's predecessor, Machinists Union, Independent, herein called theIndependent, was not a labor organization.Whatever the status ofthe Independent while it existed, the Petitioner itself is unquestion-ably a labor organization as defined by Section 2 (5) of the Act, andwe so find.,San Francisco Lodge No. 68, affiliated with the Intei national Asso-ciation of Machinists, herein called the Intervenor, is a labor organ-ization claiming to represent employees of the Employers.III.THE QUESTIONS CONCERNINGREPRESENTATIONA. TheAssociationFor many years, Lodge 68 of the International Association ofMachinists, herein called Lodge 68, has bargained for tool and diemakers, machinists, specialists, helpers and apprentices employed bymost uptown shops 2 in San Francisco and vicinity. From 1938 to1944 there were formal bargaining contracts between Lodge 68 andthe Association.Generally, employers which were not members ofthe Association signed separate identical contracts during these yearsof Association-wide bargaining. In 1944 there was no contract be-tween Lodge 68 and the Assoeiation.3However, Lodge 68 did nego-tiate a number of contracts with individual shops in 1944 and also in1945.On August 19, 1944, the Secretary of the Navy took possession of99 machine shops in the San Francisco area. On August 20, 1945, theAssociation notified Lodge 68 that the Navy Department had given itpermission to negotiate with Lodge 68.Negotiations were then en-tered into.No agreement was reached and on October 29, 1945, Lodge68 called a strike against all members of the Association and againstall independent shops with which it had no contracts.However, nego-Uptown shops are manufacturing, contract jobbing, and general machine contract shopsOn June 3, 1944, the National War Labor Board prohibited the Association and Lodge68 fromenteringinto any agreement. CALIFORNIA METAL TRADES ASSOCIATION627tiations between the Association and Lodge 68 continued during thestrike.On February 16, 1946, the Executive Council of the Grand Lodgeof the International Association of Machinists, herein called theInternational, which had not authorized the strike, arrived in SanFrancisco to investigate the strike situation.The next day, the Inter-national's representatives conferred with officers of Lodge, 68.OnFebruary 20, 1946, the Association submitted proposals for a newagreement to Lodge 68 and the International.The Internationalcalled a membership meeting of Lodge 68 on February 26, 1946, to dis-cuss the proposals of the Association, but nothing was accomplished.On February 27, 1946, the International sent letters to all membersof Lodge 68 setting forth the terms of the Association's proposals.The members were asked to ballot as to whether (1) the proposalswere acceptable, and (2) the International should sign a contract withthe Association in behalf of Lodge 68.About 7,500 ballots weremailed out and 2,750 were returned.Of the returned ballots, ap-proximately 2,400 answered both questions in the affirmative.OnMarch 3, 1946, Lodge 68, at the call of its local officials, held a specialmeeting at which the proposals of the Association were rejected by avote of 2,198 to 624.On March 5, 1946, the International notified the officers of Lodge68, in writing, that the President of the International had filedcharges against Lodge 68, that a trial would be had on these chargeson March 11, 1946, and that, pending this hearing, Lodge 68 wasrestrained from taking further actions of any kind.On March 7,1946, the International sent letters to all members of Lodge 68 in-forming them of the charges. On March 7 or 8, 1946, the Internationalnotified the Association that charges were pending against Lodge 68.On March 10, 1946, a special meeting of Lodge 68 was held, atwhich approximately 4,000 members attended.Admission was limitedto members of Lodge 68 in good standing. At this meeting, a motionto secede from the international Association of Machinists and to con-tinue as an independent union carried by an overwhelming majority.All officers of Lodge 68 joined in the secession.On March 11, 1946, a representative of the Independent 4 tele-phoned a representative of the Association, between 9: 30 a. in. and11 a. in., to tell him of the secession, and claimed that the Independentrepresented the "machinists in this town."On the same day, the In-ternational held a hearing on the charges against Lodge 68 and tem-porarily suspended the latter.The International then notified the4 The Independent was originally known as "Machinists Union No 68 " By court orderof March 16,1946,itwas restrained from using "No 68"in its name, and thereafter wasknown either as "Machinists Union" or as "Machinists Union, Independent " 628DECISIONS OF, NATIONAL LABOR RELATIONS BOARDAssociation, in writing, that it was authorized to act in behalf of Lodge68 and that it was prepared to meet immediately with representativesof the Association for purposes of collective bargaining.The meetingconvened at about 7: 30 p. in.The parties reached a tentative agree-ment and initialed it before midnight.About noon on March 12, 1946, representatives of the Independentdelivered to the Association a letter stating that the machinists in theemploy of firms affiliated with- the Association were now members ofthe Independent and that the Independent was prepared to enter intonegotiations for a new contract.Later the same day, the collectivebargaining contract between the International, acting in behalf ofLodge 68, and the Association was formally signed. This agreement,herein called the master contract, provided that it should remain ineffect until March 31, 1947, and should continue in effect for 1 yearthereafter, unless either party gave to the other written notice ofdesire to alter, amend or terminate, at least 30 days before the termi-nation date.On March 14, 1946, the International notified members ofLodge 68 that the contract had been signed and that they shouldreturn to work. On March 18, 1946, the strike terminated.Since the schism in its ranks, Lodge 68 has been governed by officialsappointed by the International.Lodge 68 has, however, continued tocollect dues,hold membership meetings and elect shop stewards andcommitteemen.At the time of the hearing, it had 6,500 members.On June 16, 1946, the Independent voted to affiliate with the Peti-tioner and was chartered on July 3, 1946,with the same officers. OnJune 26, 1946, the Petitioner,as successorto the Independent, filedthe petition herein with respect to machinists employed by membersof the Association.B. AceIn 1944, Kusber Bros. & Page, predecessor of Ace, signed a collectivebargaining agreement with Lodge 68.This contract was to expireApril 1, 1945, but was to continue in effect for 1 year thereafter, unlesseither party gave to the other written notice of desire to alter, amend,or terminate, at least 30 days before the expiration dates.No suchnotice was served by either party 30 days before April 1, 1945, and thecontract therefore was automatically renewed until March 31, 1946.Sometime in October 1945, Ace signed an interim contract with Lodge68, effective from October 29, 1945, to March 31, 1946.At the sametime, the parties executed a stipulation which provided :-In the event a Master Agreement is accepted by the Lodge for itsjurisdiction, the terms and conditions of said Master Agreementshall apply to and be incorporated in the collective bargainingagreement entered into this day by the parties hereto. CALIFORNIA METAL TRADES ASSOCIATION629On April 2,1946, after the schism, Ace signed a collective bargainingcontract with the International, acting in behalf of Lodge 68, identicalin its provisions with the master contract between the Internationaland the Association.The petition herein with respect to machinists inAce's employ was filed on June 28, 1946.C. BelmontIn December 1945, Belmont signed a collective bargaining contractwith Lodge 68 for a term to expire on March 31, 1946, and renewablefor an additional year in the absence of written notice by either partyto the other of desire to alter, amend or terminate, at least 30 daysbefore the expiration date.On March 25, 1946, after the schism, Bel-mont signed a contract with the International, acting in behalf ofLodge 68, identical in its terms with the master contract. The petitionhereinwith respect to Belmont's machinists was filed on June 28, 1946.D. ConclusionsThe Employers and the Intervenor contend that the contracts be-tween the Employers and the International constitute bars to anypresent elections, especially since none of the petitions was filed within10 days after the Independent's initial demands for recognition.5ThePetitioner, on the other hand, maintains that the 10-day rule shouldnot be applied here.We find it unnecessary to consider the contract bar question in theform in which it has been raised. All the contracts which are urgedas a bar may be terminated on March 31, 1947, less than 2 months fromthe present time, upon appropriate notice by the parties thereto.Un-der these circumstances, we find that the existing contracts are not barsto current determinations of representatives.'The Intervenor maintains that no questions concerning representa-tion have arisen, inasmuch as the Petitioner has not made sufficientshowings of interest, and neither the Petitioner nor its predecessor, theIndependent, requested recognition before filing the present petitions.These contentions are without merit.As to the Petitioner's showingsof interest, which were submitted to the Board for administrativereasons,we are satisfied that they are adequate.With respect to thecontention that no requests for recognition were made upon the Em-ployers, assuming that such requests were not made, it is well settledthat a demand for recognition before the filing of a petition is nota prerequisite to raising a question concerning representation.''Cf.Matter of General Electric X-Ray Corporation,67 N L R.13 997.6Matter of Clark Bros Co , Inc.,66 N. L. R. B. 549.7Matter of The Union Fork & Hoe Company,63 N. L R B 194;Matter of Trans-BridgeLines, Inc.,61 N. L. R B 320;Matter of Sylvania Electric Products, Inc,59 N. L. R. B.1298. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, therefore,that questions affecting commerce have arisenconcerning the representation of employees of the Employers withinthe meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRTATE UNITSA. The contentions of the partiesThe Petitioner seeks one Association-wide unit of tool and die mak-ers,machinists, specialists, helpers and apprentices and separate unitsof similar classifications of employees employed by those membersof the Association which it proposes to exclude from the Association-wide unit.The Petitioner would limit the Association-wide unit tomachinists employed by those members of the Association which,before the schism, had been members of the Association, had empow-ered the Association to act in their behalf during the 1945-1946 nego-tiations, and had not entered into separate contracts with Lodge 68in 1945 or 1946.The Intervenor and the Employers contend, firstly,that the appropriate, unit should be area-wide in scope, and, secondly,that if any Association-wide unit should be established, it shouldinclude all machinists employed by firms which may be members ofthe Association at the time of the issuance of our Decision and Direc-tion of Elections herein.The Employers and the Intervenor agreewith the Petitioner as to the categories of employees to be includedin any unit or units.B. The area-wide unitFor the reasons stated inCalifornia State Brewers Institute, et al.,Cases Nos. 20-R-1721, 20-R-1722, 20-R-1804, 20-R-1811, and 20-8-1817 (72 N. L. R. B. 665), decided this day, we find that an area-wide unit is not appropriate.C. The Association-wide unitAt the time of the hearing, the Association had 111 members .8The Petitioner agrees that the machinists of 80 of these 111 firmsshould be included in the unit. It desires the exclusion of the ma-chinists employed by the remaining 31 companies.Of the 31 firms in dispute :4 had delivered powers of attorney to the Association beforethe master contract was signed on March 12, 1946, and had notsigned separate agreements?8 The 111 members claimed by the Association consisted of Ace Manufacturing andSupply Company, Belmont Engineering Company, Oscar Krenz, Incorporated, Western CanCompany, the 84 firms listed in Appendix A, attached hereto, and the 23 firms listed inAppendix B attached heretoIt excluded King Manufacturing Co , Northern PackingCompany, Pacific Machine Shop, The Rex Company and Staples & Pfeifer, which 5 con-cerns had withdrawn from the Association before the hearing'Anderson Steel Products Co, Carlen Tool & Die Works, Federal Mogul Corporationand the San Francisco Elevator Co.k CALIFORNIA METAL TRADES ASSOCIATION6317 had delivered powers of attorney to the Association at thebeginning of the negotiations in the Fall of 1945, but later, duringthe strike and before the signing of the master contract, signedseparate agreements with Lodge 68.1020 had never delivered powers of attorney to the Associationat any time, or had delivered powers of attorney to the Associa-tion after the master contract was signed on March 12, 1946.11The constitution and bylaws of the Association give the Associa-tion no power to bind the members to Association-wide contracts.The constitution provides :The objects of this Association shall be to: . . . (d) Representor assist members, when requested, in the settlement of disputeswith their employes.Apparently because of this lack of express authority, Local 68 hasinsisted since 1940 that, before starting negotiations for a new con-tract, the Association obtain and deliver to it powers of attorney fromthose of its members which were to be bound by the contract to benegotiated.Each year since 1940, the Association has complied withthis request of Local 68.When agreement was reached on the termsof a contract, the secretary of the Association has signed the contractin behalf of those firms from which it had received powers of attorney.Not all Association members have delivered powers of attorney to theAssociation.Those that did not, signed separate agreements. Somemembers have given powers of attorney 1 year and have not givensuch powers the following year.12 The number of shops covered by theAssociation-wide contracts has varied from 25 in 1938 to 86 in 1942.The broadest unit which the Board is empowered to find appro-priate under Section 9 (b) of the Act is the "employer unit."Theterm "employer" is here used as defined in Section 2 (2) of the Act,that is, it "includes any person acting in the interest of an employer."ioBelmontEngineering Company, Duart Manufacturing Co, Ltd, International SalesCompany, InternationalTotalizer Company, 'Niagara Duplicator Company, Reichel Engi-neering Companyand U S. Pipe & Manufacturing CoThe record is conflicting as to whether or not Belmont delivered a power of attorney toThe Association. in the fall of 1945We find that Belmont did deliver such a power ofattorney, and it is therefore included in the above listThe testimony was conflicting asto whether or not Carlen Tool & Die Works signed a separate contract with Lodge 68 duringthe strikewe find that no such contract was executed and have therefore omitted CailenTool & Die Works from the above list."Ace Manufacturing and Supply Company, Atomized Metals Company, Brunig's MachineWorks, Calif Saw Works, Cherry Buirell Corporation, Connor Spring Mfg Company,Gettins SteelCompany, Oscar Krenz, Incorporated, Lathe Tool Works, LibertyMachine& Pole Line Co , Joseph Lawrence Company, Michel & Pfeffer, Montague Pipe & Steel Com-pany, Otis Elevator Company, Pump Repair Service, A Schilling Company, Stanger Man-ufacturingCompany, Jos. Wagner Mfg. Company, Western Can Company and Western Pipe& Steel Company.iiThe powers of attorney were not continuing in nature, but merely remained in effectwith respect to the specific contract for which they were given.Thus, new powers ofattorney had to be executed at the beginning of negotiations for each new contract. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen a number of employers voluntarily group themselves togetherin an association for the purpose of negotiating uniform wages, hoursand working conditions for the employees of members of the asso-ciation and entrust the association with the power to make bindingcollective bargaining agreements in their behalf, the association is an"employer" within the meaning of the Act inasmuch as it acts "inthe interest of an employer."And where a well established historyof collective bargaining on an association-wide basis already existsthe Board will usually find an association-wide unit appropriate asan "employer unit." 13In the present case, none of the parties has questioned the right ofthe Board to find an association-wide unit appropriate. In fact, theEmployers and the Intervenor have contended that the Association-wide unit is too narrow in scope ; they desire to enlarge it to includeall appropriate firms in the San Francisco area, a contention whichwe have rejected.The only question, therefore, is as to the inclusionsin the Association-wide unit.As a recent practice establishes, the Association's power to bind itsmembers to collective bargaining agreements stems not from meremembership in the Association but from the powers of attorney.Bynot granting a power of attorney in any year, an Association memberhas, in effect, withdrawn from the Association-wide unit for thatyear.14A number of member firms manifested such an intention bytheir conduct during the 1945-1946 negotiations which culminated inthe March 12, 1946, agreement between the Association and the Inter-venor.These firms either did not give powers of attorney to theAssociation before March 12, 1946, or, if they did, repudiated themby signing separate individual agreements with Lodge 68.15 Some ofthem delivered powers of attorney to the Association after March 12,and their names were thereafter listed as bound by the master con-tract.But thisex post factoadherence does not create true associa-tion-wide bargaining.It is an act hardly distinguishable from thatof a company which, after the execution of the master contract, signsa separate identical contract with the union.True association-widebargaining exists only where the association has received power inadvance to negotiate for and to bind the association's members. In13Matter of Waterfront Employers Association of the Pacific Coast,et al,71 NL R B.80;Matter of Bercut Richards Packing Company,et al.64 N.L. R B. 133;Matter ofRabin E Rappcport&Sons, et at,62 N. L R. B. 1118;Matter of Advance Tanning Com-pany, et al,60 N L R B 923liCompare Second Supplemental Decision inMatter of Bey cut-Richards Packing Com-pany,et al,68 N. L. R.B. 605,in which the Board held that employees of an Employerwhich had withdrawn from the employer association since the issuance of the originalDecision constituted a separate unit.15Although the powers of attorney stated that they were irrevocable,they could berevokedRestatement of the Law of Agency, Section 118-h.It would seem clear that thesigning of a separate contract with Lodge 68 constituted a revocation.Restatement ofthe Law of Agency, Section 125. CALIFORNIA METAL TRADES ASSOCIATION633this sense, only the firms which- delivered powers of attorney to theAssociation before March 12, 1946, properly indicated their desire tobe part of an association-wide unit. It is also interesting to notethat, with one exception,16 only these firms had their names affixed tothe March 12 contract at the time of the signing.Accordingly, weare of the opinion that at the present time, the Association-wide unitshould be limited to the machinists of those member firms whichdelivered valid, outstanding powers of attorney to the Associationbefore March 12, 1946.The net result of our determinations is thatthe machinists in the employ of the 80 undisputed firms, plus 4 ofthe firms in dispute,- properly belong in the Association-wide unit,18while the machinists employed by the remaining firms in dispute donot.We conclude and find that the Association is the employer ofthe machinists of the firms listed in Appendix A, attached hereto,within the meaning of the Act.D. Separate employer unitsThe Petitioner urges that separate elections be directed for themachinists of each of the firms which are excluded from the Associa-tion-wideunit.It filed separate petitions for only two of these ex-cluded firnis-Ace and Belmont-and made substantial showings ofinterest in each of these cases.It filed no petitions for the other ex-cluded firms,16 i ncl the showing of interest which it made in its petitionfor an association-wideunit does not show what interest, if any, it hasamong the machinists of the other firms which we have excluded fromthe Association-wide unit.Under these circumstances,we shall dis-miss the petition with respect to machinists employed by all of theexcluded firms,with the exception of Ace and Belmont 20With respectto Ace andBelmont, neither firm has ever been coveredby an association-wide bargaining contract.In view of the pastbargaining history of these two firms, we are persuaded that themachinists employedby Ace andBelmont respectively constituteseparate appropriate units.16 San Francisco Elevator Co delivered its power of attorney to the Association onMarch 11, 1946.For some unexplained reason, its name does not appear on the mastercontract"Those listed in footnote 9"The 84 firms whose machinists constitute the Association-wide unit ate listed inAppendix A, attached hereto."Except for Oscar Krenz, Incorporated, Liberty Machine & Pole Line Co , and westernCan Company. In our Decision inCalifornia State Biewers Institute, et at,72 N L R. B.665. issued this day we have disposed of unit contentions with respect to machinists em-ployed by each of three concernsWe there dismissed the petition with respect to machin-ists in the employ of Liberty Machine & Pole Line Co and found that the machinistsemployed by Oscar Krenz, Incorporated, and western Can Company respectively constituteseparate appropriate units20This dismissal applies to the machinists of all firms listed in Appendix B, attachedhereto 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. ConclusionsWe find that each of the following units, excluding from each unitall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, is appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:1.All tool and die makers, machinists, specialists, helpers andapprentices employed by members of the Association listed in Ap-pendix A, attached hereto.2.All tool and die makers, machinists, specialists, helpers and ap-prentices employed by Ace.3.All tool and die makers, machinists, specialists, helpers and ap-prenticesemployed byBelmont.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot, subject to thelimitations and additions set forth in the Direction.The Petitioner requests that eligibility to vote be determined bythe first pay-roll period following the termination of the strike onMarch 18, 1946, on the ground that there is a possibility of the dis-charge of its members under the provisions of the existing agreement.We perceive no merit in this argument as a basls,for departing fromour usual eligibility rule.We shall therefore direct that employeeswithin the appropriateunitswho are employed during the pay-rollperiod immediately preceding the issuance of the Direction of Elec-tions shall be eligible to vote.DIRECTION OF ELECTIONSAs part of_ the investigations to ascertain representatives for thepurposes of collective bargaining with California Metal Trades As-sociation, San Francisco Machine Shop Division and its memberplants, San Francisco, California, Ace Manufacturing and SupplyCompany, San Francisco, California, and Belmont Engineering Com-pany, Behnont, California, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twentieth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in each of the units foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ- CALIFORNIA METAL TRADES ASSOCIATION635big employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, to determine in eachunit whether they desire to be represented by United Steelworkersof America, CIO (Successor to Machinists Union, Independent), orby International Association of Machinists, for itself and in behalfof its subordinate lodge, San Francisco Lodge No. 68, for the purposesof collective bargaining, or by neither.ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of California Metal TradesAssociation, San Francisco, Machine Shop Division, and its memberplants, San Francisco, California, Case No. 20-R4806, filed by UnitedSteelWorkers of America, CIO (Successor to Machinists Union, In-dependent) be, and it hereby is, dismissed without prejudice, insofaronly as it relates to employees of member firms listed in Appendix B,attached hereto.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Direction of Elections.APPENDIX AAmerican Can CompanyAmericanLaundryMachineryCo.AmericanMachine&Metals(Troy)W. R. Ames CompanyAnderson Steel Products Co.Atlas Elevator CompanyChas. M. Bailey Co.Bianchi's Machine ShopBodinsonManufacturingCom-panyC. F. Bulotti Machinery Co.Busch Manufacturing CompanyButte Electric & Mfg. Co.Calif. Packing CorporationCalif. Pellett MillsCalif. Press Mfg. CompanyCalif. Screw GompanyCarlen Tool & Die WorksA. B. Chance Company-BowieSwitch DivisionChristie Machine Works-J.D. Cochin Mfg. CompanyCoen Manufacturing CompanyL.H. Cook Research Labs.Crane Con-ipanyCarle Mfg. CompanyCyclopsIronWorksDahno Victor Inc. .DaLeval Pacific CompanyDoi-ward Pump CompanyEliteMachine WorksEnterprise Engine & FoundryFairbanks, Morse & CompanyFederal Mogul Corporation 636DECISIONS OF NATIONALFerry Steel Products & Equip.Co.Forderer Cornice WorksFraser & Johnston CompanyGeneral Tool, Die &, Stamping Co.GoodrichManufacturingCom-panyM. Greenberg's SonsJenkins Machine Works, Ltd.Judson-Pacific CompanyKehoe Display Fixture CompanyKing Gun Sight CompanyKing Sales & Engineering Co.Kingwell Bros. Ltd.Kortick Manufacturing Co.Larkin Specialty Mfg. CompanyA. Lietz CompanyLink-Belt Company-Pacific Di-visionMarine Electric CompanyMathewsConveyorCo.-WestCoastMetals Manufacturing Co.Mutual Engineering CompanyNationalMotor Bearing Com-panyNational Welding Equipment Co.NicrometalMarineHardwareCo.Orton Machine CompanyPacific Can CompanyPacific Electrical Mfg. Corp.LABOR RELATIONS BOARDPacificElevator& EquipmentCo.Pacific Foundry CompanyPacific Gear &, Tool WorksPacific Screw Products Co.Payne's Bolt Works ,PeltonWater Wheel CompanyPricePump Div. (Fairbanks,Morse & Co.)Ray Burner CompanySan Francisco Elevator Co.San Francisco Screw ProductsCo.H. M. Shanzer CompanySoule Steel CompanyStone-Ryals Electric Mfg. Co.Superior Grinding & Motor Co.J. A. Symon Machine WorksTurner Machinery CompanyUnion Machine CompanyVictor Equipment Co.Weichart-Fairmont CompanyWest Coast Laundry MachineryCo.Western Crown, Cork & SealCorp.Western Piping & EngineeringCo.Louis Weule CompanyVincentWhitney Co.Williams & WallaceH. C. Wrootl Machine WorksAPPENDIX BAtomized Metals CompanyBrun],-'s Machine WorksCalif. Saw WorksCherry Burrell CorporationConnor SpringMfg. CompanyDuart Manufacturing Co., Ltd.Gettins Steel CompanyInternational Sales CompanyInternational Totalizer CompanyLathe Tool WorksJoseph Lawrence CompanyLiberty Machine&Pole Line Co.Michel & PfefferMontague Pipe & Steel CompanyNiagara Duplicator CompanyOtis Elevator CompanyPump Repair ServiceReichel Engineering CompanyA. Schilling CompanyStangerManufacturingCom-panyU. S. Pipe & Manufacturing Co.Jos.Wagner Mfg. CompanyWestern Pipe &-, Steel Company